Case 2:18-mj-02039 Document 1 Filed 12/19/18 Page 1 of 21

AO 91 (Rev. ll/l l) Criminal Complaint$°/(/\

UNITED STATES DISTRICT CoURT

for the

Eastem District of Pennsylvania

 

 

 

United States of America )
v. )
. Case No.

Sta|ln DeJesus Marte )

) l 3"2-0 ',5¢1 »M
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of NOV€mbef 20, 2018 in the county of Philade|phia in the
Eastem District of Pennsylvania , the defendant(s) violated:
Code Section `Ojj”ense Description

21 U.S.C. Sec. 841(a)(1), (b)(1)(A) Possession with intent to distribute more than one kilogram of herion, a
Schedu|e | controlled substance

This criminal complaint is based on these facts:

See Attached Affidavit of Probabie Cause

d Continued on the attached sheet.

rla ~l+--Z:-v'\/

Ca mplainant’ s signatw'p

Matthew King, Specia| Agent (FB|)

 

Printea' name and title

Swom to before me and signed in my presence.

Date; 12/19/2018

 

\ Judge s signature
City and state: _ Phi|ade|phia. PA Hon. Jacob P. Hart

 

Pxinted name an`d title

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 2 of 21

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND WARRANT
I, Matthew King, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I have been a Special Agent with the Federal Bureau of Investigation (FBI)
since March 31, 2008. During my tenure as an FBI agent, I have conducted and participated in
numerous investigations which have resulted in the arrest and prosecution of individuals who have
committed violations of federal laws. I have participated in numerous cases where court-ordered
electronic surveillance has been utilized. I have assisted in numerous investigations that involved
the monitoring and recording of court-authorized Title III interceptions. I am currently assigned to
the Violent Gang Task Force investigating narcotics trafficking In the course of these
investigations, I have utilized numerous law enforcement investigative techniques including but
not limited to physical surveillance; controlled purchases of narcotics through confidential
informants, cooperating witnesses and undercover law enforcement officers; execution of search
and arrest warrants; interviews of informants and cooperating witnesses; consensual recordings;
and the review of documentary evidence such as telephone records.

2. The information contained in this affidavit is based upon my personal
observations and investigation, information relayed to me by other special agents and/or other law
enforcement agents, as well as official reports of law enforcement Because this affidavit is being
submitted for the limited purpose of securing an arrest warrant for Stalin DeJesus MARTE, I have
not included every fact known to me concerning this investigation. I have set forth only the facts
that I believe are necessary to establish probable cause for MARTE’s arrest.

3. As discussed below, there is probable cause to believe that MARTE has

committed the offense of possessing of a controlled substance with the intent to distribute, in

l

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 3 of 21

violation of Title 21, United States Code, Section 84l(a)(l), (b)(l)(A). As described below
MARTE was encountered by law enforcement during the execution of a search warrant and found
to be in possession of more than four kilograms of heroin, a Schedule I controlled substance, and
two kilograms of fentanyl, a Schedule II controlled substance. In addition, information gained over
the course of the FBI’s investigation prior to the execution of this search warrant_including
pursuant to the authorized interception of wire communications-established that MARTE was a
participant in a heroin and fentanyl trafficking organization, who had arranged for the
transportation of heroin and/or fentanyl from New York to Philadelphia for distribution in this
District.
SUMMARY OF INVESTIGATION

4. A partial list of the individuals involved in what will be referred to as the
NEGRIN Drug Trafficking Organization or DTO are as follows:

0 ROBERTO DEJESUS NEGRIN supplies the heroin to the NEGRIN DTO
and is believed to arrange for the transportation of the heroin from New York
to Philadelphia;

o STALIN DEJESUS MARTE is believed to be involved in the preparation of
the bulk heroin for street sales as well as arranging for the transport of kilogram
quantities of heroin from New York to Philadelphia;

o CO-CONSPIRATOR 3 - Co-Conspirator 3 is believed to be involved in the
preparation of the bulk heroin for street sales;

o CO-CONSPIRATOR 4 - Co-Conspirator 4 is believed to be involved in

preparation of the bulk heroin for street sales; and

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 4 of 21

¢ CO-CONSPIRATOR 5 - Co-Conspirator 5 is believed to be involved in
preparation of the bulk heroin for street sales.l
The locations in Philadelphia involved in the NEGRIN DTO are as follows:

¢ 1339 Robbins Street, Philadelphia, PA 19111 _ this location is believed to be
where the bulk heroin is prepared for street sales;

¢ 3934 and 3936 K Street, Philadelphia, PA 19134 - these locations are believed
to be stash houses where kilograms of heroin come in from New York and are
stored until they are transported up to Robbins Street,

The above individuals and locations are referenced in the paragraphs that follow.

5. On October 30, 2018, the Honorable Gerald A. McHugh, United States District
Judge for the Eastem District of Pennsylvania, issued an Order authorizing the interception for
thirty days of wire and electronic communications over the NEGRIN’s phone.

6. On November 10, 2018, at approximately 2:58 p.m., agents intercepted an outgoing
ca11 from NEGRIN’s phone, to 646-719-3072, utilized by MARTE,2 The following is an excerpt

of the conversation:

MARTE: [Ul]
NEGRIN: Hello.
MARTE: Talk to me.

 

1 Co-conspirators 3 through 5 have not yet been charged federally, and so are referenced

herein only by number.

2 All of the transcribed calls included in this affidavit were entirely in Spanish. An FBI
linguist monitored the ca11 and provided a written summary of the call. After your affiant
assessed the contents of the calls and determined that they were pertinent to the investigation, an
FBI Spanish linguist completed a verbatim transcription of the call.

3

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 5 of 21

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

MARTE:

NEGRIN:

And that number that you called me from?
What?

Just now, the number from which you called me, whose
number is that?

It’s the one l use to talk to my ladies.

Okay. Yeah. What was I going to say to you? What was it I
wanted to say? Did you talk with the kid?

No, I’m going to stop by here. Because he lives, I’m nearby
his house.

Okay. You reach an agreement, because you do what you
have to do. You know? Because later if you say “No,
tomorrow”, then something comes up, and if you say
“Today”, and something comes up and then it doesn’t get
done. You understand?

And how many, how many women are there?

1 don’t know.

Because he said, he’d go to ask how many women you were
going to want.

Well, he didn’t call me or anything What he told me was
that he was going to see how many he could get for me.

Oh...

But if its good, 1 don’t care, he can get me whatever, what
do you say?

Uh, yeah but if he, if he gets you at least two or three, at least
until his get here, you know his are cheaper.

Yeah. [Phone ringing] Of course.
That’s all.

Yeah, that’s all, you call me once you talk with him.

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 6 of 21

MARTE: Sure, will do.

Based on my training and experience, and knowledge of this investigation, I believe that
in the above intercepted call, NEGRIN calls MARTE to discuss NEGRIN receiving a re-supply of
heroin from an individual known as “Shorty.” MARTE asks NEGRIN how many “women” he will
get from “Shorty”. Your affiant knows that “women” is used in this instance as a code for
kilograms of heroin. NEGRIN replies that he doesn’t care how many kilograms of heroin he gets
from “Shorty;” he just wants to make sure the quality is good. MARTE suggests that NEGRIN
take “at least two or three” for now because Shorty’s regular shipment of heroin is on the way and
his kilograms of heroin are cheaper. NEGRIN agrees.

7. On November 11, 2018, at approximately 11:37 a.m., agents intercepted an
outgoing call from NEGRIN’s phone, to 646-719-3072, utilized by MARTE. The following is an

excerpt of the conversation:

NEGRIN: Who was that, [UI]?

MARTE: Talk to me, mad man.

NEGRIN: What’s going on, mad man?

MARTE: We’re just leaving

NEGRIN: But have you crossed the bridge yet?

MARTE: No, he must have crossed it because he’d already been
driving

NEGRIN: Did he leave a long while ago?

MARTE: About, about fifteen, fifteen or twelve ago.

NEGRIN: O;il,1 o)kay. What was I going to say? With two passengers,
1‘1 t.

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 7 of 21

MARTE: He, he said he was going to go with three.

_NEGRIN : With three?

MARTE: Uh-huh.

NEGRIN: And did Shorty check it over there?

MARTE: [UI] And l told you that there was one that was like, like it
was a little, a little darker?

NEGRIN: Uh-huh.

MARTE: That’s why there are two.

NEGRIN: Alright. No, that’s fine then. No, l didn’t check it.

MARTE: Check it, because there are two that are the same, identical.

There’s one that is a little darker.

NEGRIN: Oh, because the two, the two that l checked first were the
ones that were the same. So check, check those today, and
see.

Based on my training and experience, and knowledge of this investigation, I believe that
during the above intercepted call, MARTE is on his way down to Philadelphia from New York to
facilitate the delivery of heroin to NEGRIN. Based on the conversation and subsequent
surveillance conducted by members of the FBI, MARTE drove separately from the individual(s)
who brought the heroin down from New York. MARTE tells NEGRIN that the courier has three
passengers with him. Your affiant believes that MARTE is using “passengers” as code to refer to
three kilograms of heroin, which the courier is delivering to NEGRIN . MARTE tells NEGRIN that

one of the kilograms is darker in color than the other two and that NEGRIN should check that one

to make sure it is good.

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 8 of 21

\

8. On November ll, 2018, at approximately 1:31 p.m., agents intercepted an outgoing

is an excerpt of the conversation:

CO-CONSPIRATOR 31

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

call from NEGRIN’s phone, to 347-961-5016, utilized by CO-CONSPIRATOR 3. The following

Talk to me, madman.

Did that guy talk to the kid‘?

Yes. [UI]

Okay.

Um-hrn.

No, what he has to do is - -

Um-hrn.

What do you think if we go to the basement?
Yeah, better.

Like if Stalin [MARTE] leaves the SUV there and we head
to the basement.

Okay, uh-huh.

Stalin can leave the car there and we can put the tickets in
and then all he has to do is leave.

Exactly, no problem.

Check to see if there’s parking in the basement, would you‘?
I’ll walk over there and see, and I’ll call you.

Alright.

Um-hm. . .

Based on my training and experience, and knowledge of this investigation, I believe, at the

time of this call, MARTE and CO-CONSPIRATOR 3 have arrived in Philadelphia and, in the

7

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 9 of 21

above intercepted call, NEGRIN calls CO-CONSPIRATOR 3 to coordinate where they will meet
to transfer the heroin from the courier to NEGRIN and the money from NEGRIN to the courier.
In the call, Negrin refers to MARTE by his first name, Stalin.

9. On November 11, 2018, at approximately 1:45 p.m., the FBI established
surveillance in the area of 3936 K Street, one of the suspected stash house locations used by the
NEGRIN DTO. During this surveillance, FBI Task Force Officer Joe Domico observed NEGRIN
driving a silver colored Mazda SUV, JVL-2423. NEGRIN parked in front of 3944 K Street, exited
the vehicle and entered the driver’s seat of a black Mercedes that was double-parked in front of
3936 K Street, NEGRIN then left the area in the Mercedes. A short time thereafter, a dark colored
Mazda with New York registration, operated by a Hispanic male with short hair and a beard, pulled
up in front of 3936 K Street, A Hispanic female exited 3936 K Street and entered the passenger
side of the dark colored Mazda. The female exited the Mazda several minutes later with a bag and
went back into 3936 K Street, At approximately 2:03 p.m., NEGRIN called CO-CONSPIRATOR
3 and told him to be on the lookout because he was entering the alley. He then told CO-
CONSPIRATOR 3 to “bring that.” Surveillance units observed NEGRIN drive into the rear alley
behind the 3900 block of K Street in the silver Mazda. A Hispanic male exited the rear of 3936 K
Street with an object in his hand and entered the passenger side of the Mazda. The Mazda then left
the area. Approximately ten minutes later, e-91 1 precision location information placed NEGRIN’s
phone inside 1339 Robbins Street, Philadelphia, PA. Based on my training and experience, and
knowledge of this investigation, l believe this was the delivery of the heroin that NEGRIN and
MARTE had discussed in intercepted calls earlier in the day.

10. On November 18, 2018, at approximately 7:04 p.m., agents intercepted an

outgoing ca11 from NEGRIN’s phone, to 646-719-3072, utilized by MARTE. NEGRIN tells

8

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 10 of 21

MARTE that he is on his way to pick him up. E-9ll precision location information revealed that
at the time of the call MARTE was inside 1339 Robbins Street, Shortly thereafter, e-911 precision
location information revealed that NEGRIN was in the vicinity of 1339 Robbins Street,
Approximately fifteen minutes later, e-911 precision location information revealed that both
NEGRIN and MARTE were in the vicinity of 3936 K Street, Within thirty minutes of the pings at
3936 K Street, e-911 precision location information placed NEGRIN back in the vicinity of his
residence, 2024 Ripley Street, and MARTE back in the vicinity of 1339 Robbins Street,

11. On November 19, 2018, at approximately 9:09 p.m., agents intercepted an
outgoing call from NEGRIN’s phone, to 917-495-1427, utilized by CO-CONSPIRATOl{ 4. The
following is an excerpt of the conversation:

NEGRIN: How--how many machines did you make dance today?

CO-CONSPIRATOR 4: I--uh...the--the 13.

NEGRIN: And. .. how many came out today?

CO-CONSPIRATOR 4: lt was good today. Today it was 1,120. [clears throat] [noise
CONSPIRATOR 4 in the background]

NEGRIN: [OV] And yesterday?
CO-CONSPIRATOR 4: The same,

NEGRIN: l see.
CO-CONSPIRATOR 4: M-hm.

NEGRIN: l see.

CO-CONSPIRATOR 4: There--because, these--these are coming out like [UI]--the
boxes have a little more.

NEGRIN: Yes. No, but that’s fine-

CaS€ 2218-mj-02039

CO-CONSPIRATOR 4:

NEGRIN:
CO-CONSPIRATOR 4:
NEGRIN:
CO-CONSPIRATOR 4:
NEGRIN:
CO-CONSPIRATOR 4:
NEGRIN:
CO-CONSPIRATOR 4:

NEGRIN:

CO-CONSPIRATOR 4:

NEGRIN:

CO-CONSPIRATOR 4:

NEGRIN:

CO-CONSPIRATOR 4:

Document 1 Filed 12/19/18 Page 11 of 21

[OV] [UI] the other time--the other time one thousand ten--
one thousand one hundred ten, one thousand five were
coming out. And now one thousand one hundred twenty are
coming out.

Oh, that’s fine.

But [UI]_

[OV] What was l going to say to you?

[OV] But [UI]-

How--how many are made total?

[coughs] Mm. .. no--no, what was made yesterday and today.
One thou--one thousand. .. two thous--[UI]_

[OV] [UI] thousand--two thousand [UI]_-

--and [UI]; there are two thousand three hundred; we could
say that, Yes_

[OV] Yes, that’s what we were seeing there, but. ..

There are. . .for example, today is Tues--today is Monday; he
has the one for Tuesday. And Wednesday, Thursday, Friday
and Saturday are there. ..

M-hm.

[OV] And part of Sunday; but let’s not count that part. Let’s
count Wednesday, Thursday, Friday, Saturday. . .uh, there it
is. Until Tue--Wednesday, Thursday, Friday and Saturday
and whatever you guys do tomorrow, is Sunday and
Monday. We have to work on Wednesday.

[coughs] There you have it.

12. Based on my training and experience, and knowledge of this investigation, I

‘ believe NEGRIN calls CO-CONSPIRATOR 4, a bagger for his heroin distribution organization,

to check on the status of the bagging operation. CO-CONSPIRATOR 4 tells NEGRIN how many

10

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 12 of 21

bundles of heroin were bagged up on Sunday and Monday. NEGRIN then tells CO-
CONSPIRATOR 4 that “he has the one for Tuesday”. Your affiant believes, based on other
intercepted calls as well as NEGRIN and MARTE’s trip to 3936 K Street, that NEGRIN is telling
CO-CONSPIRATOR 4 that MARTE has the third kilogram of heroin and that they should bag
that up Tuesday and Wednesday. Your affiant further believes that NEGRIN and MARTE drove
down to get the third kilogram from K Street earlier that evening

13. Physical surveillance over the course of the investigation has demonstrated
that 1339 Robbins Street is a residence that is not continuously occupied. lt appears that the
residence only has individuals within it when they are present to prepare heroin for street sales.
This has been corroborated by electronic surveillance in that the residence is used only around the
time that the electronic surveillance reveals that a shipment of heroin has arrived in Philadelphia,

14. On November 11, 2018, at approximately 4:00 p.m., a Philadelphia Police
Department marked patrol unit stopped NEGRIN’s silver Mazda SUV for excessive tint. PPD
Officers identified NEGRIN as the driver and MARTE and CO-CONSPIRA'fOR 3 as passengers
in the Mazda. After confirming the registration for NEGRIN’s vehicle, PPD officers let the Mazda
go. The Mazda was then followed to 2024 Ripley Street, NEGRIN’s residence, where all three
men exited the Mazda and entered the residence. Surveillance was terminated at this point.

15. On November 12, 2018, at approximately 11:52 a.m., agents intercepted an
outgoing call NEGRIN’s phone, to 646-719-3072, utilized by MARTE, The following is an

excerpt of the conversation:

NEGRIN: Hey, is Lele there?
MARTE: Yes.
NEGRIN: Put Lele on the phone, [Pause]

11

CaS€ 2218-mj-02039

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NE GRIN :

CO-CONSPIRATOR 3 :.

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

Document 1 Filed 12/19/18 Page 13 of 21

What, faggot?

Lele!

Uh-huh.

Go knock on Dario’s door.

He’s not there.

He’s not there? And the woman’s not there?
Huh-uh. They go out and they get back late.
And the wife, was she there?

Uh-huh. The woman gets up really early, and gets horne
later than he does, like at 6:30.

Alright

From her work. So you know.
You know it.

What‘s going on‘?

l came over here early, to check on the house and I’m parked,
looking at the area, you see.

Oh, [mumbles] and there’s nothing going on?
I’m here since six in the moming.
Jesus mighty! [Laughs] [Coughs]

[OV] [UI] If you don’t see any - - That car came out from a
different place, you know what l mean?

No, but just in case.
But if l don’t look out for you, who will?

That’s correct.

12

CaS€ 2218-mj-02039

NEGRIN:
CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:

NEGRIN:

Document 1 Filed 12/19/18 Page 14 of 21

You know what I mean.

Uh-huh.

Because you know, your turn around - we go to the
supermarket, a turn here and a turn here a turn there and that
car came out of nowhere.

Yeah and they’re there.

And that car wasn’t, wasn’t following us, either, you know?
No. . .no, no.

[OV] But if there’s food, if there’s food that’s already
prepared, what need is there for us to force ourselves to
work?

Exactly, uh-huh.

So what I’m thinking is that, you should leave and if
anything you come back on Thursday.

However you want.

Because, because there’s food left there. There’s a thousand
left, right? There are two bags left?

Um-hm.
And there’s like one thousand five hundred left up there.
Okay.

And that for Thursday for sure.

Um-hm.

You understand, but it’s that you, you have to be careful.
Of course.

I know that the house is fine, you know what I mean, but
what do you say?

13

CaS€ 2218-mj-02039

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:
NEGRIN:
CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

MARTE:
CO-CONSPIRATOR 3:
MARTE:
CO-CONSPIRA'I`OR 3:
NEGRIN:
CO-CONSPIRATOR 3:
MARTE:
NEGRIN:
CO-CONSPIRATOR 3:

NEGRIN:

Document 1 Filed 12/19/18 Page 15 of 21

Um-hm. Okay.

Dude, there are cops crossing this street all the time - patrol
cars.

Are you in your car?
Yeah, I’m [UI].

Um-hm.

You know it.

[Ull

But you have to be careful.
Of course.

You know it, because look, what, what are you going to do,
ask Stalin.

I don’t know. [to UMl] If we want, we can leave and come
back on Thursday.

[Ull

Whatever you say.

[UI] Saturday.

Huh?

Yeah, because you aren’t going to do anything here.
What, what are you going to do, Stalin [UI], it’s fine [UI].
Coming to look for us.

Look, and IU, and I- -

[OV] [UI] So swing by here and pick us up, then.

Alright.

14

CaS€ 2218-mj-02039

CO-CONSPIRATOR 31

MARTE:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

'CO-CONSPIRATOR 3:

MARTE:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

NEGRIN:

CO-CONSPIRATOR 3:

Document 1 Filed 12/19/18 Page 16 of 21

Um-hm.

[in background] Or we call Pichon, if anything happens.
Or we call Pichon, if anything happens.

Alright, or if you want, call Pichon. ..

Um-hm. Okay.

And tell him and Maco and the guys that we are going to
work on Thursday ‘

. Okay.

You know.
[OV] [UI]

No, and what you have to tell him is that, no, that we had
gone to the supermarket and a patrol car stopped us.

l don’t have to tell them anything
[OV] [UI] nothing
[OV] But he’s going to ask you,.

No, but l can say that the work hasn’t, that the sand hasn’t
arrived, or something We can make something up.

No, no, because he knows that l got something

Okay. Um-hm.. .

Because I’m not going to have someone under false pretexts.
If someone doesn’t want to work then they shouldn’t work.

Of course. Um-hm.

Whoever doesn’t want to work then they shouldn’t work.
Because I’m not going to have someone under false pretexts.

Of course.

15

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 17 of 21

NEGRIN: That way things are clear.

CO-CONSPIRATOR 3: Of course.

NEGRIN: So as for Pichon, you go and tell him that, it was that we had
gone to the supermarket and then for a little drive and that
later on a car stopped us because of the tinted windows.

CO-CONSPIRATOR 3: [OV] Yeah, faggot.

NEGRIN: [OV] And [Ul] of them.

CO-CONSPIRATOR 3: Okay.

NEGRIN: And since there’s work already made, there’s no need to
work by force.

Based on my training and experience, and knowledge of this investigation, l believe
NEGRIN calls MARTE believing that he is with CO-CONSPIRATOR 3. NEGRIN then asks
MARTE to put CO-CONSPIRATOR 3 on the phone, which he does. NEGRIN tells CO-
CONSPIRATOR 3 that he has been at the house since 6 a.m. Your affiant knows, based on e-911
precision location information that NEGRIN is referring to his heroin stash/bagging house at 1339
Robbins Street in Philadelphia. NEGRIN and CO-CONSPIRATOR 3 discuss the police stop and
how it was a little strange because the patrol car came out of nowhere. NEGRIN then tells CO-
CONSPIRATOR 3 that they have food so there is no need to force themselves to work. NEGRIN
then clarifies saying they have 1500 left up there so they can wait until Thursday. Your affiant
believes that NEGRIN and CO-CONSPIRATOR 3 are trying to figure out whether they should
begin bagging the three kilograms of heroin that NEGRIN received the day before. NEGRIN is
nervous because of the car stop and tells CO-CONSPIRATOR 3 that they still have 1500 bundles

left from the old product and that should last them until Thursday. Ultimately, NEGRIN tells CO-

16

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 18 of 21

CONSPIRATOR 3 that he and MARTE should return to New York and come back Thursday to
bag up the three kilograms of heroin then.

16. Based on e-911 precision location information for both MARTE and CO-
CONSPIRATOR 3’s phones, your affiant knows that MARTE and CO-CONSPIRATOR 3
returned to New York and then came back to Philadelphia on Thursday, November 15, 2018, Both
MARTE and CO-CONSPIRATOR 3 were inside 1339 Robbins Street from the morning of
November 16, 2018 to the evening of November 20, 2018. From calls intercepted over NEGRIN’s
phone, your affiant knows that MARTE and CO-CONSPIRATOR 3, as well as several other
individuals, have been in 1339 Robbins Street bagging up the three kilograms of heroin that
NEGRIN obtained on November 11, 2018.

17. On November 20, 2018, at approximately 6:52 p.m., agents intercepted a ca11
between NEGRIN and CO-CONSPIRATOR 3.3 During the call, NEGRIN tells CO-
CONSPIRATOR 3 that he saw a black van with people inside and that CO-CONSPIRATOR 3
and the others should leave everything as is and exit out the front door and walk away. Shortly
after this call, surveillance units observed several men exit the front of 1339 Robbins Street and
walk away from the residence Your affiant believes that NEGRIN was on his way over to 1339
Robbins Street when he observed a vehicle he suspected to be law enforcement NEGRIN then
called CO-CONSPIRATOR 3 and instructed him to have all the baggers leave 1339 Robbins Street
and to leave the heroin behind.

18, On November 20, 2018, at approximately 9: 12 p.m., agents intercepted a ca11

between NEGRIN and CO-CONSPIRATOR 3. NEGRIN asks where CO-CONSPIRATOR 3 and

 

3 This call was entirely in Spanish. An FBI linguist monitored this ca11 and provided a

written summary of the call.
17

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 19 of 21

the other baggers are and whether or not they are headed to the basement, CO-CONSPIRATOR 3
tells NEGRIN they are on their way to the basement, NEGRIN then tells CO-CONSPIRATOR 3
that he will meet them at the basement and that he picked up the “little gray van. . .the one here by
the corner,” so he could leave what’s there and see how he could take out what was done. Your
affiant believes, based on previously intercepted calls on NEGRIN’s line as well as physical
surveillance, that when NEGRIN and CO-CONSPIRATOR 3 reference the basement they are
referring to the basement apartment at 3934 K Street, Philadelphia, PA. Your affiant also believes
that NEGRIN tells CO-CONSPIRATOR 3 that he picked up the gray KIA Sol that was parked on
the 1300 block of Stirling Street in Philadelphia, one block away from 1339 Robbins Street, Just
prior to this intercepted call, surveillance units in the vicinity of 1339 Robbins Street observed
NEGRIN’s gray silver KIA Sol pull out of a parking spot on Stirling Street and leave the area. Not
long after the intercepted call, surveillance units observed the gray KIA Sol parked behind 3934
K Street, Your affiant believes that NEGRIN was worried about law enforcement presence in the
area of 1339 Robbins Street and as a result transported heroin and/or money in the gray KIA Sol
to 3934 K Street. He also told CO-CONSPIRATOR 3 that he had to figure out a way to “take out
what is done.” Your affiant believes that NEGRIN is referring to the heroin that was already
bagged up inside of 1339 Robbins Street,

19. On November 20, 2018, at approximately 11:10 p.m., NEGRIN exited the rear
basement of 3934 K Street, got into the gray KIA Sol, and pulled off heading northbound.
Philadelphia Police Department marked units stopped NEGRIN as he left the area for investigative
purposes. Immediately after Negrin was stopped for investigative purposes TFO Domico notified
Supervisory Special Agent Milligan that Negrin was stopped. At that point FBI C3 executed the

search warrant at 1339 Robbins Street. At approximately 11:30 p.m., FBI Squad C3 and members
18

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 20 of 21

of the Philadelphia Police Department executed a local search warrant at 3936 K Street and a
consent search at 3934 K Street Agents obtained written consent to search 3934 K Street after
executing the search warrant at 3936 K Street During the execution of the search warrant at 3936
K Street, agents learned that CO-CONSPIRATORS 2-5 were in the basement apartment of 3934
K Street Written consent to search the basement apartment of 3934 K Street was obtained from
Yineida Reyes, the daughter of the owner of the residence. Reyes provided your affiant with a key
for the apartment

20, Upon entry into 1339 Robbins Street, agents discovered an empty apartment
that appeared to be a heroin bagging location. There was a long fold-up table in the middle of the
room with heroin and heroin packaging material on it Recovered from on and around the table in
1339 Robbins Street was approximately two and a half kilograms of heroin, approximately half of
which was bagged up and packaged for sale. The evidence was collected and a sample of the heroin
was field tested and tested positive for the presence of heroin.

21. Upon entry into 3934 K Street, agents encountered four individuals, MARTE
and CO-CCONSPIRATORS 3 through 5, in the rear room of the basement apartment As agents
instructed all four men to get down on the ground, CO-CONSPIRATOR 4 ran to the very back of
the room and appeared to be attempting to wedge himself into a narrow opening in the wall. After
securing CO-CONSPIRATOR 4, agents discovered two brick like objects on the ground in the
opening in the wall that CO-CONSPIRATOR 4 had been attempting to wedge himself into. Agents
recovered the two brick like objects, which were later weighed and field tested and turned out to
be two kilograms of fentanyl. In addition to the two kilograms of fentanyl, agents recovered four

and a half kilograms of heroin and two handguns hidden in the ceiling tiles in the apartment The

19

Case 2:18-mj-O2039 Document 1 Filed 12/19/18 Page 21 of 21

heroin was later field tested and tested positive for heroin. MARTE, CO-CONSPIRATOR 3, CO-
CONSPIRATOR 4, and CO-CONSPIRATOR 5 were all arrested.

22. Based on my training and experience, l believe that the large quantities of '
heroin and fentanyl possessed by MARTE in this case, particularly when considered with the
manner in which it was packaged and the surrounding circumstances, were possessed for the

' purposes of distribution rather than personal use.
CONCLUSION

23. Based upon the aforementioned facts stated herein, l respectfully submit that
there is probable cause to believe that MARTE has violated Title 21 , Section 841 (a)(l), (b)(1)(A),
possession with intent to distribute one kilogram or more of heroin, a Schedule l controlled
substance l therefore request that a warrant be issued for MARTE’s arrest for this offense

Respectfully submitted,

CQ~AI»VAl//"\

Matthew King, Special Ager€
Federal Bureau of Investigation

Subscribed and sworn to before me on December l z , 2018

\®MS\

The Hon Jacob P. Hart
UNITED TES MAGISTRATE JUDGE

20

